DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In the response filed 11/05/20, the Applicant indicated that the locations of the reference numerals 202, 508, and 616 of Fig. 6, have been adjusted, but there was no replacement sheet being submitted to over the objections. Therefore, the drawings remain objected. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 12 is objected to because of the following informalities:  
Re. claim 2, line 6, it recites “more pledglets” which appears to have a typographical error. It should be changed to --more pledgets--.  

Response to Amendment
The amendment filed 11/05/20 has been entered. In the amendment, claims 1, 12, and 15 have been amended, and claims 1-6 and 12-15 remain pending in the application. Applicant's amendments to the claims have overcome each and every claim objection and 112(a) and 112(b) rejections previously set forth in the Non-Final Office Action mailed 07/14/20. 
Response to Arguments
Applicant's arguments with respect to the previously presented 35 USC 102 rejections of claims 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendments to the independent claim 1 have necessitated the new ground of rejection found below.
Applicant's arguments with respect to the previously presented 35 USC 103 rejections of claims 1-6 have been considered but they are not persuasive. In regards to independent claim 1, applicant’s arguments are over the combination of Schaffner in view of Khairkhahan that the combination fails to disclose ‘a device for chordae tendineae repair that includes a capture device having a channel and sidewalls forming a groove with a pathway between the sidewalls, the capture device being configured to clamp the leaflet of the heart valve, deliver the flexible cord through the channel and anchor the helical wire to the leaflet, and the flexible cord through the pathway’, and Schaffner reference fails to disclose ‘a groove with a pathway such that the flexible cord can pass through’. Examiner stands with the previous/current rejections because the combination of Schaffner in view of Khairkhahan indeed teaches the new limitations. More specifically, in view of the amendments to define the capture device having a 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application currently has no limitation being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogel et al. (WO2012040865), herein “Vogel”, evidenced by Khairkhahan US20150164637A1, Fig. 12C, herein “Khairkhahan”.
Re. claim 12, Vogel discloses an implant device (Fig. 1-11) comprising:  
a flexible cord (32, Fig. 7b, 32 is an artificial chord made of a gore-tex suture or filament which are flexible materials , page 21, line 10-11) having a first end (the first end/distal end of the cord 32 where anchor 33 is) and a second end (the second end/proximal end of cord 32 where anchor 41 is); and 
an anchor 33 configured to attach to one of the first end (distal end) and the second end (proximal end) of the flexible cord and anchor the flexible cord 32 to a leaflet of a heart valve or to a tissue wall of the heart (Fig. 3c, claim 26 of Vogel, 33 attaches to the distal end of the flexible cord and anchors the flexible cord to the tissue wall of the heart); and
two or more pledgets 41.1 and 41.2 coupled to the other of the first and the second end of the flexible cord 32 (Fig. 6a and 7b. According to the Specification of this application [0048], the pledget is defined as an anchor that functions to stop or fill the opening through which the anchor is arranged. In Vogel, page 23, line 5-15, the pledgets 41.1 and 41.2 of the anchor 41, are used to fix the flexible cord 32 in place at the site of the perforation of the leaflet (the opening). This indicates that the pledgets 41.1 and 41.2 function as stopping and filling an opening similarly to the pledget as described in the Specification of this application).
Re. claim 14, Vogel further discloses wherein the anchor 33 is configured to protect or fill a puncture in the leaflet of the heart valve through which the anchor is arranged (Fig. 3c, the body of the anchor 33 anchored the flexible cord 32 into the tissue wall of the heart. Therefore 33 is fully capable of protecting or filling a puncture in the leaflet of the heart valve).
Re. claim 15, Vogel further discloses the device further comprising a second anchor (41, Fig. 6b) arranged at the second end (the proximal end) of the flexible cord (32) and wherein the anchor (33) is arranged at the first end of the flexible cord (the distal end), and the first anchor and the second anchor penetrate the tissue wall without being anchored in the leaflet (evidenced by Khairkhahan US20150164637A1, Fig. 12C, an implant device having two anchors coupled to two ends of a flexible chord, would be capable of anchoring into the tissue wall of a heart valve without being anchored in the leaflet).

    PNG
    media_image1.png
    395
    310
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaffner et al. (WO2017066890A1), herein “Schaffner” in view of Khairkhahan.
Re. claim 1, Schaffner discloses a device for chordae tendineae repair (Abstract, Figs. 1-15), the device comprising: 
a flexible cord (3, Fig. 3) having a first end (the end near implant part 2) and a second end (the end near anchor 1); and 
an anchor 2 configured to attach to one of the first end (proximal end) and the second end (distal end) of the flexible cord 3 and anchor the flexible cord 3 to a leaflet of a heart valve (Fig. 3); and 
a capture device (100, Figs. 4-6 & 10-15) having a channel (channel inside tube 50, Fig. 5) and sidewalls forming a groove 121 with a pathway between the sidewalls (See Capture 2 and Fig. 5a, the pathway is the path where the needle 41 passes through the groove 121 as shown in Fig. 11), the capture device 100 being configured to clamp the leaflet of the heart valve (Fig. 10, pp. 19, lin. 22-26) and deliver the flexible cord (3) through the channel to anchor the anchor 2 to the leaflet (Fig. 11-15), and the flexible cord through the pathway (Fig. 15).
except, Schaffner fails to disclose the shape of the anchor 2 as a helical wire. 
	However, Khairkhahan discloses an analogous implant device having a flexible cord (500, Fig. 10C), a first anchor (863) anchoring a first end of the flexible cord (500) into a leaflet and a second anchor (866) anchoring a second end of the flexible cord (500) into a papillary muscle (Fig. 10C) wherein the anchors 863/866 are helical wires (Fig. 10C).   
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the anchor (863) in Khairkhahan’s device for the anchor 2 in Schaffner’s device since the substitution would have yielded predictable results, namely, a manner of anchoring the flexible cord into the leaflet or the tissue wall of the heart as needed. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396.

    PNG
    media_image2.png
    300
    353
    media_image2.png
    Greyscale

Re. claim 2, as applied to claim 1, Schaffner discloses wherein further comprising a puncture needle (40 – needle, Fig. 11), and wherein the capture device includes a channel (inside tube 50, Fig. 4) configured to pass the puncture needle (40) and the flexible cord (3) therethrough, and the puncture needle (40) is configured to puncture the leaflet while the capture device 100 clamps the leaflet (Fig. 11, pp. 19, lin. 22-25 and pp. 20, lin. 1-7, tube 40 pierces the leaflet and advances through the leaflet while arms 111 and 112 clamp to the leaflet.)
Re. claim 3, as applied to claim 2, Schaffner discloses wherein the puncture needle (40) includes a lumen (lumen inside 40) configured to pass the flexible cord (3) therethrough (Fig. 11-12).
Re. claim 4, as applied to claim 1, Schaffner discloses an anchor 1 (Fig. 3, anchor part 1) configured to anchor the flexible cord (3) in a tissue wall of a patient's heart (Fig. 3).
Re. claim 5, as applied to claim 1, Schaffner wherein the capture device includes a hinge (Fig. 7, guiding structure 132 to guide arms 111 and 112) configured to open (Fig. 8) and close (Fig. 7) the capture device.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaffner in view of Khairkhahan, further in view of Davidson (US20070118151), herein “Davidson”.
Re. claim 6, modified Schaffner and Khairkhahan discloses all the claimed elements as applied to claim 1 as noted above, but fails to disclose a suction device configured to capture the leaflet for arrangement of the flexible cord through the leaflet.
However, Davidson discloses an analogous implant system having an outer catheter (5) including a leaflet grasping catheter (110, Fig. 6-7) comprises a flexible cord (suture 80) and an anchor (50) to anchor the flexible cord to the heart’s wall tissue (2), wherein the grasping catheter (110) functioning as a suction device in order to apply suction to the valve leaflet, hold the leaflet in a desirable position (stationary) wherein the leaflet is ready to be punctured by a needle for implantation (Fig. 7, [0088] and [0089], 110 applied suction through slot 114 to cause leaflet 6 to be held in position or stationary and ready to be punctured by the needle 180).
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the invention to modify the add the grasping portion (110) of Davidson to modified device of Schaffner and Khairkhahan in order to hold the leaflet in a desirable position (stationary) wherein the leaflet is ready to be punctured by a needle for implantation (Fig. 7, [0088] and [0089].)
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vogel in view of Khairkhahan.
Re. claim 13, Vogel discloses wherein the anchor 33, but it is silent about the anchor is a helical wire and is wrapped in a film.
However, Khairkhahan discloses an analogous implant device having a flexible cord (500, Fig. 10C), a first anchor (863) anchoring a first end of the flexible cord (500) into a leaflet and a second anchor (866) anchoring a second end of the flexible cord (500) into a papillary (Fig. 10C) wherein the anchors are helical wires (Fig. 10C) and are wrapped with a film ([0103], annular anchor is covered with a biocompatible materials such ePTFE).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the distal anchor (866) in Khairkhahan’s device for the anchor 33 in Schaffner’s device since the substitution would have yielded predictable results, namely, a manner of anchoring the flexible cord into the leaflet or the tissue wall of the heart as needed. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 11, 2021